FILED
                             FOR PUBLICATION                           MAR 05 2013

                                                                   MOLLY C. DWYER, CLERK
                 UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                         FOR THE NINTH CIRCUIT



NATURAL RESOURCES DEFENSE                           No. 09-17661
COUNCIL; CALIFORNIA TROUT; SAN
FRANCISCO BAYKEEPER; FRIENDS OF                     D.C. No. 1:05-cv-01207-
THE RIVER; THE BAY INSTITUTE, all non-              OWW-GSA
profit organizations,

            Plaintiffs - Appellants,                ORDER

 and

METROPOLITAN WATER DISTRICT OF
SOUTHERN CALIFORNIA,

            Plaintiff in Related Case,

 v.

KENNETH LEE SALAZAR, in his official
capacity as Secretary of the Interior; DAN
ASHE, in his official capacity as Director of the
U.S. Fish and Wildlife Service; MICHAEL L.
CONNOR, in his official capacity as
Commissioner of the U.S. Bureau of
Reclamation; ANDERSON-COTTONWOOD
IRRIGATION DISTRICT; PACIFIC REALTY
ASSOCIATES, LP; RECLAMATION
DISTRICT 1004; BEVERLY F. ANDREOTTI;
BANTA-CARBONA IRRIGATION DISTRICT;
PATTERSON IRRIGATION DISTRICT;
WEST SIDE IRRIGATION DISTRICT;
BYRON BETHANY IRRIGATION DISTRICT;
CARTER MUTUAL WATER COMPANY;
                                     Page 2

HOWALD FARMS, INC.; MAXWELL
IRRIGATION DISTRICT; MERIDIAN
FARMS WATER COMPANY; OJI
BROTHERS FARMS, INC.; HENRY D.
RICHTER; SUTTER MUTUAL WATER CO.;
TISDALE IRRIGATION AND DRAINAGE
COMPANY; WINDSWEPT LAND AND
LIVESTOCK COMPANY; CITY OF
REDDING; COELHO FAMILY TRUST;
EAGLE FIELD WATER DISTRICT; MERCY
SPRINGS WATER DISTRICT; ORO LOMA
WATER DISTRICT; CONAWAY
PRESERVATION GROUP; DEL PUERTO
WATER DISTRICT; WEST STANISLAUS
IRRIGATION DISTRICT; FRESNO SLOUGH
WATER DISTRICT; JAMES IRRIGATION
DISTRICT; TRANQUILLITY IRRIGATION
DISTRICT; CHRISTO D. BARDIS; ABDUL
RAUF; TAHMINA RAUF; SACRAMENTO
RIVER RANCH, LLC; FRED TENHUNFELD;
FAMILY FARM ALLIANCE,

        Defendants - Appellees,

SAN LUIS & DELTA-MENDOTA WATER
AUTHORITY; WESTLANDS WATER
DISTRICT; CALIFORNIA FARM BUREAU
FEDERATION; STATE WATER
CONTRACTORS; CALIFORNIA
DEPARTMENT OF WATER RESOURCES;
GLENN-COLUSA IRRIGATION DISTRICT;
NATOMAS CENTRAL MUTUAL WATER
COMPANY; PELGER MUTUAL WATER
COMPANY; PLEASANT GROVE-VERONA
MUTUAL WATER COMPANY;
RECLAMATION DISTRICT 108; RIVER
GARDEN FARMS COMPANY; PRINCETON-
                                                                               Page 3

CODORA-GLENN IRRIGATION DISTRICT;
PROVIDENT IRRIGATION DISTRICT;
KERN COUNTY WATER AGENCY,

              Defendant-Intervenors - Appellees.




KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35–3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

       Judges Berzon and Ikuta did not participate in the deliberations or vote in

this case.